REISSUED FOR PUBLICATION
                                                                                  FEB 14 2022
                                                                                     OSM
                                                                         U.S. COURT OF FEDERAL CLAIMS
             In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: January 14, 2022

* * * * * * * * * * * * * *                   *
DARLENE THOMPSON,                             *
                                              *
               Petitioner,                    *       No. 21-1586V
                                              *
v.                                            *       Special Master Dorsey
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
          Respondent.                         *
* * * * * * * * * * * * * *                   *

                               DECISION DISMISSING CASE 1

         On July 19, 2021, Darlene Thompson (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“Vaccine Act” or “Vaccine
Program”), 42 U.S.C. § 300aa-10 et seq. (2012). Petitioner alleges she is suffering “side effects .
. . in [her] upper extremity, severe pain in sho[u]lder, upper arms, right arm w[h]ere shot is at,
muscle cramps, twitches in face, blurred vision, fatigue[,] [loss] of sleep, headache[, and] sad” as
a result of a COVID-19 Pfizer vaccine administered on July 8, 2021. Petition at 1-2 (ECF No.
1).

       This case was originally assigned to the Chief Special Master on September 9, 2021, and
was reassigned to the undersigned on January 11, 2022.

        The COVID-19 vaccine is not currently covered by the Vaccine Program. It is instead
covered by the Countermeasure Injury Compensation Program (“CICP”). Therefore, any
petition filed alleging an injury resulting from the COVID-19 vaccine must be dismissed. For
further information, petitioner may visit https://www.uscfc.uscourts.gov/coronavirus-
announcements and direct any further inquiries regarding COVID-19 vaccine injuries to the
CICP at 1-855-266-2427 or cicp@hrsa.gov.

1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
Accordingly, this case is DISMISSED. The clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Special Master




                                      2